Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 11/26/2019.  By this amendment, amended claims 1-27 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020, 06/03/2020 and 02/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose a system or a method for “receiving, by a terminal device, indication information from a base station; and determining, by the terminal device according to the indication information, a target base graph used to perform low-density parity-check (LDPC) encoding and decoding, wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and N is a positive integer greater than or equal to 2” as recited in claim 1 and in similar claims 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/Primary Examiner, Art Unit 2111